Citation Nr: 0018224	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a claim for service 
connection for a seizure disorder, finding that new and 
material evidence had not been submitted.  The veteran 
appealed the RO's decision to the Board.  In an April 1999 
decision, the Board denied the veteran's request to reopen a 
claim for service connection for a seizure disorder, finding 
that new and material evidence had not been submitted.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In August 1999, the Court 
vacated the April 1999 Board decision, and remanded the case 
to the Board for readjudication pursuant to a motion for 
remand made jointly by the appellant and VA.  In particular, 
the joint remand called for a more complete statement of the 
reasons and bases for the Board's decision, and for a three-
step analysis of the veteran's request to reopen his claim, 
consistent with the Court's guidance in Elkins v. West, 
12 Vet. App. 209 (1999).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a seizure 
disorder was denied in an October 1994 Board decision.

2.  Since the October 1994 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for a seizure disorder.

3.  The veteran's claim for service connection for a seizure 
disorder is addressed by medical diagnoses that he has a 
seizure disorder, lay evidence that he sustained a head 
injury during service, and medical opinion that it is at 
least plausible that his current seizure disorder was caused 
by a head injury during service.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

5.  It is reasonably shown that the veteran sustained a head 
injury in a fight during service.

6.  The veteran currently has a seizure disorder, diagnosed 
as epilepsy.

7.  It is reasonably shown that during or soon after service 
the veteran began to have symptoms like those later diagnosed 
as seizures.

8.  It is reasonably shown that the veteran's seizure 
disorder was caused by head trauma during service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1994 Board decision 
is new and material to the veteran's claim for service 
connection for a seizure disorder.  The claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999).

2.  The reopened claim for service connection for a seizure 
disorder is a well grounded claim.  38 U.S.C.A. § 5107(a).

3.  The veteran's seizure disorder, diagnosed as epilepsy, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a seizure 
disorder.  He contends that he has a seizure disorder that 
was caused by kicks and blows to his head that he sustained 
in a fight during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In the case of 
certain chronic diseases, including epilepsies, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The Board denied service connection for a seizure disorder in 
October 1994.  When the Board denies a claim, the claim may 
not be reopened and reviewed unless new and material evidence 
with respect to that claim is presented.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, and which is neither 
cumulative nor redundant.  38 C.F.R. § 3.156 (1996).  In 
order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Elkins v. West, 12 Vet. App. 209, 218-219 (1999), the 
Court outlined a three-step analysis that the Board must 
follow when a claimant seeks to reopen a final decision based 
on new and material evidence.  First, the Board must 
determine whether the appellant has presented new and 
material evidence.  If so, the Board must reopen the claim.  
Second, if the claim is reopened because there is new and 
material evidence, the Board must determine whether the 
reopened claim is a well grounded claim.  Third, if the 
reopened claim is well grounded, the Board must ensure that 
the duty to assist the appellant has been fulfilled, and must 
then proceed to adjudicate the reopened claim on its merits.  
See Elkins at 218-219.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the most recent final disallowance of 
the claim for service connection for a seizure disorder was 
the October 1994 Board decision.  Therefore, the Board will 
adjudicate the veteran's request to reopen the claim based on 
whether new and material evidence has been submitted since 
the October 1994 decision.

The evidence that was of record prior to the October 1994 
Board decision included service medical records, private and 
VA medical records and opinions, statements from the veteran, 
and statements from persons who know the veteran.  In written 
statements in support of his claim, the veteran reported that 
he sustained head injuries in an incident that occurred in 
January 1958, during his service in Korea.  He reported that 
ten to twenty airmen set upon and attacked him and another 
airman as they came out of an airman's club.  The veteran 
reported that, in the fighting that ensued, he was kicked in 
the head, back, ribs, and chest, and hit in the head with a 
rock.  The veteran reported that his duty officer ordered him 
to go to his barracks, and that from his barracks he went to 
the dispensary, where he was seen by a corpsman.  The veteran 
has asserted that the service medical records associated with 
his claims file appear to be incomplete, as those records do 
not contain notation of his treatment by the corpsman after 
the fight, nor of other medical treatment that he received 
during service.  The veteran reported that after the fight he 
had knots on his head (including on the back of his head), a 
headache, and ringing in his ears.

The veteran reported that in the days and weeks that followed 
the fight he had incidents of abnormal behavior and memory 
lapses.  In particular, he described an incident in which he 
tried to hit a master sergeant who had awakened him, and an 
incident in which he "came to" in a Korean village outside 
the base, and had no memory of how he had come to be there.  
He reported that since the head injuries in 1958 he has had 
headaches, memory lapses, and brief losses of consciousness, 
sometimes accompanied by falling, and sometimes with loss of 
bladder control.  He reported that for many years he 
attributed these symptoms to a heart disorder.  He stated 
that doctors had diagnosed him with psychological disorders.  
He reported that, eventually, many years after service, he 
was diagnosed with a seizure disorder, with his blackout 
symptoms recognized as seizures.  The veteran asserted that 
his seizure disorder was caused by his head injuries in the 
fight during service in 1958.

The service medical records associated with the veteran's 
claims file consist primarily of examination reports and 
medical history reports.  No records of outpatient or 
inpatient medical treatment are present.  There is no report 
of history of a head injury or of blackout symptoms in the 
reports of medical history and examinations at entrance to 
and separation from service, nor in the other available 
service medical records.

VA medical records reflect that the veteran sought treatment 
in July 1982, after passing out at home, and waking to find 
himself on the floor.  The veteran also reported depression 
and episodes of anxiety, and he reported that he had been 
unable to sleep for 72 hours.  The veteran was admitted to 
the Asheville, North Carolina, VA Medical Center (VAMC), and 
had eight days of inpatient treatment.  Outpatient treatment 
notes dated in August 1982 contain a notation that the 
veteran had a fracture of the back of his head as a child.

In an October 1982 report, Carmen A. Delcioppo, M.D., 
indicated that the veteran had reported a history of 
depression, anxiety, and passing out.  Dr. Delcioppo 
indicated that the veteran might have an organic brain 
syndrome, with a seizure disorder.  Dr. Delcioppo noted that 
the veteran had a history of having fractured the occiput of 
his skull as a child.  Dr. Delcioppo's report was stamped as 
received by the RO in 1991.  The report contains an 
annotation from the veteran, stating that he did not know how 
Dr. Delcioppo had been informed that he had fractured his 
skull as a child, but that the only time he had ever had 
injury to his head was in the fight in Korea.

In 1982, the United States Social Security Administration 
(SSA) found the veteran to be disabled, due to dementia and 
depression.  The RO received copies of SSA records and the 
1982 decision in 1993.

In October 1985, private neurologist Michael J. Winsor, M.D., 
reported that he had performed a neurological evaluation of 
the veteran.  The veteran reported decreased memory function 
and mentation, which he dated back to 1981, when he was 
started on the cardiac medication Inderal.  He reported that 
at times he suddenly felt as though he would lose 
consciousness.  The veteran's girlfriend reported several 
episodes of finding the veteran unconscious on the floor.  It 
was reported that the veteran had been involved in an 
automobile accident in May 1985, in which he hit his head, 
and was unconscious for two to three minutes.  He reported 
that since the accident he had headaches, sometimes with 
nausea and vomiting.  He reported that before the 1985 
accident he had had occasional headaches, without nausea or 
vomiting.  Dr. Winsor reported that May 1985 skull x-rays 
were normal, and the report of May 1985 x-rays of the 
veteran's skull indicated a normal skull examination, without 
evidence of a skull fracture.  Dr. Winsor noted some 
neurological abnormalities, and he recommended further 
testing, but he did not offer a diagnosis in his 1985 report.

Private emergency room notes from December 1989 indicated 
that the veteran was found lying on the ground next to his 
car in the hospital parking lot.  The veteran reported that 
he did not remember getting out of his car.

Reports, dated in 1991 and 1993, from Park Center in 
Kingsport, Tennessee, indicated that the veteran had been 
receiving private mental health treatment there since 1985.  
Case manager Jo Ann Cox, C.M.S.W., and Staff Psychiatrist 
James M. Turnbull, M.D., wrote that the veteran had reported 
a long history of chronic depression, anxiety, short term 
memory loss, fainting episodes, dizziness, and severe 
migraine headaches.  In the 1993 report, Ms. Cox and Dr. 
Turnbull indicated that the veteran had experienced a 
fainting episode while he was at Park Center for an 
appointment in September 1988.  They wrote that the veteran 
stood up from a chair and fell face forward to the floor.  A 
staff nurse who attended to him believed that he was 
experiencing seizure-like activity.  After he regained 
consciousness, the veteran reported that this occurred 
frequently.  Ms. Cox and Dr. Turnbull wrote that the veteran 
had stated his belief that his problems were related to a 
severe blow to his head in a fight in Korea in January 1958.  
The veteran had reported that his present problems had begun 
then and had continued since that time.  Ms. Cox and Dr. 
Turnbull wrote, "Although documentation does not 
substantiate that the incident and the symptoms are related, 
we feel there may be a correlation."

In a notarized statement, dated in January 1992, Mr. J. P. M. 
wrote that he had served with the veteran in Korea in 1957 
and 1958, and that he and the veteran were good friends.  Mr. 
M. wrote that he was not present at the fight, but that he 
lived in the same barracks as the veteran, and that he talked 
to the veteran after he returned to the barracks after the 
fight.  Mr. M. wrote that the veteran had a lump on his head 
and other contusions to his face and body.  Mr. M. recalled 
that the veteran left the barracks shortly after he arrived, 
saying that he was going to the dispensary for treatment.  
Mr. M. also recalled an incident, shortly after the fight, 
when the veteran tried to hit a master sergeant who had 
awakened him.  Mr. M. noted that this was not normal behavior 
for the veteran.

In 1992, several of the veteran's friends and family members 
submitted statements, each indicating that he or she had seen 
the veteran have an episode such as a blackout, fainting 
spell, or seizure, on one or more occasions.  The veteran's 
father wrote that he had seen the veteran have many such 
episodes since the veteran had returned from service in 1958.

Records, dated in 1992, from private physician S. 
Krishnamoorthy, M.D., indicated that Dr. Krishnamoorthy's 
diagnoses of the veteran included epilepsy, with onset in 
1958.  Private physician David K. Garriott, M.D., reported 
that findings from a January 1993 electroencephalogram (EEG) 
of the veteran were compatible with the clinical history of 
seizure disorder.  In February 1993, private neurologist 
Michael J. Winsor, M.D., reported that he had again performed 
a neurological evaluation of the veteran.  Dr. Winsor 
indicated that he had reviewed the veteran's medical records, 
including EEG reports, examined the veteran, interviewed the 
veteran on two occasions, and interviewed the veteran's wife, 
who is a nurse, about the veteran's spells.  Dr. Winsor 
concluded that the veteran had a seizure disorder, best 
characterized by temporal lobe epilepsy.  Dr. Winsor reported 
that he could not say with certainty whether the veteran's 
seizure disorder was or was not related to the fight in 
January 1958.  In an October 1993 letter, Dr. Winsor wrote 
that the veteran had a seizure disorder, with a history of 
treatment for seizures, and a history of being treated with 
Phenobarbital from 1959 to 1968.  Dr. Winsor wrote that he 
could not state with certainty whether or not the veteran's 
seizures were related to head trauma in 1958.  Dr. Winsor 
wrote that if it were documented that the veteran saw 
physicians for a seizure disorder in the late 1950s and 
1960s, then it would be likely that the seizures were related 
to the 1958 head trauma.

In March 1993, Evert Kuester, M.D., wrote that the veteran 
had been his patient when he was in general practice.  Dr. 
Kuester wrote that he saw the veteran from probably the 
summer of 1959 until 1963.  He reported that the office 
records for that period of time no longer existed.  Dr. 
Kuester wrote, "As I recall, he was treated for Petit Mal 
seizure activity.  He responded to Phenobarbital therapy and 
was able to function satisfactorily while on medication."

In October 1993, Dr. Krishnamoorthy wrote that the veteran 
had a seizure disorder.  Dr. Krishnamoorthy noted the 
veteran's report of seizures since a head injury in service 
in 1958.  "It is my medical opinion," Dr. Krishnamoorthy 
wrote, "that [the veteran's] seizures could have been caused 
by the head trauma that he received while in the military."

The evidence that has been added to the claims file since the 
October 1994 Board decision includes a military record, a 
medical opinion, statements from the veteran, and statements 
from a fellow serviceman, two acquaintances, and a family 
member.  In March 1995, Mr. C. W. L. wrote that he had served 
with the veteran in Korea in 1957 and early 1958.  Mr. L 
wrote, "I was on duty at the time [the veteran] was beat up 
by several people.  I didn't see the fight.  But I saw him 
the next day [and] saw the results of it."  A military 
record, dated in January 1958, that the veteran had submitted 
in December 1994, shows that the veteran and Mr. L. served in 
the same unit.

In April 1995, Mr. C. C. M. wrote that the veteran bought a 
hunting dog from him in April or May 1958, not long after the 
veteran was separated from service.  Mr. M. wrote that he 
went hunting with the veteran that night.  He wrote that they 
were sitting on a log, and the veteran fell off the log and 
landed on his face.  Mr. M. recalled that the veteran's arms 
and legs were jerking.  Mr. M. wrote that that was the only 
seizure he had witnessed the veteran having, but that he had 
heard from others of many more.

In May 1995, the veteran's daughter, Ms. G. B. J., wrote that 
she was born in 1959, and that her earliest recollection of 
the veteran having epilepsy was from the 1960s.  She recalled 
that her father would be talking, and would suddenly stop.  
She wrote that the veteran would have rapid eye movement for 
a few seconds, and forget what he was talking about.

In August 1995, private neurologist Curtis N. Zeiger, M.D., 
wrote that he had been treating the veteran that year for a 
chronic seizure disorder.  Dr. Zeiger wrote that the seizures 
that the veteran described were consistent with complex 
partial with secondary spread and occasional generalization.  
Dr. Zeiger noted that that type of seizure was commonly 
caused by closed head trauma.  Dr. Zeiger noted that with 
episodes beginning, by the veteran's report, two weeks after 
the head trauma, the head trauma was "very likely to be the 
primary etiology."  Dr. Zeiger wrote:

The patient has gone to some trouble in 
documenting the occurrence of the head 
trauma, onset of seizures and subsequent 
evaluation and treatment, convincing me 
that the seizures did indeed begin soon 
after, and were therefore in all 
likelihood caused by the head trauma 
suffered in 1958.

In May 1997, Rev. C. D. wrote that he was the veteran's 
pastor, and had known him since 1958.  Rev. D. wrote that he 
had witnessed the veteran having a seizure in 1958, when he 
and the veteran were playing basketball.

Between October 1994 and May 2000, the veteran and his 
representatives have submitted statements and arguments in 
support of his claim.  The veteran's description of events 
during service has been fairly consistent with his earlier 
accounts.  In a May 2000 brief, the veteran's attorney argued 
that the evidence submitted since October 1994 is not 
cumulative evidence, but corroborative evidence, adding 
credibility to the veteran's contentions.

The contentions that are essential to the veteran's claim 
are: that he sustained head trauma in a fight during service, 
that he has a seizure disorder, and that the seizure disorder 
was caused by the head trauma during service.  Looking at the 
evidence submitted since October 1994, the Board notes that 
the 1995 statement from Mr. C. W. L. addresses the same 
question addressed by the 1992 statement from Mr. J. P. M.  
Both men wrote that they served with the veteran, that they 
heard about but did not witness the fight, and that they saw 
the veteran after the fight, and saw that he was injured.  
Mr. J. P. M. reported that the veteran had a lump on his 
head, but Mr. L. did not describe the veteran's injuries.

The Board finds, as the veteran's attorney argued, that the 
addition of Mr. L.'s account to the accounts of the veteran 
and Mr. J. P. M. adds credibility to the previous evidence of 
the fight and head injury.  Thus, Mr. L's statement is 
corroborative evidence, and not merely cumulative evidence.  
The occurrence of the fight and head injury during service is 
important to the veteran's claim; therefore additional 
support for the veteran's contentions on that matter is 
relevant to the claim.

Prior to October 1994, the claims file contained several 
statements from persons who had reported witnessing one or 
more of the veteran's seizures.  The statements of Mr. C. C. 
M. and Rev. C. D., however, each described seizures that 
occurred in 1958, during the months following the veteran's 
separation from service.  Evidence that the veteran had 
seizures soon after service is relevant to the veteran's 
claim.  The opinion of Dr. Zeiger is also relevant, as it is 
a medical opinion that directly addresses the question as to 
whether a head injury in service caused the veteran's current 
seizure disorder.

Overall, the Board finds that the evidence received since 
October 1994, in connection with evidence previously 
assembled, is sufficiently significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board reopens the veteran's 
claim.

Having reopened the veteran's claim, the Board will determine 
whether the claim is well grounded.  Under applicable law, 
the person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  For purposes of determining whether a claim is well 
grounded, the supporting evidence is presumed to be true, and 
is not subject to weighing.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

In this case, the veteran's claims file contains medical 
diagnoses that he has a seizure disorder.  There is lay 
evidence that the veteran sustained a head injury during 
service.  Finally, there is medical opinion that it is at 
least plausible that the veteran's current seizure disorder 
was caused by a head injury during service.  Therefore, the 
Board finds that the reopened claim for service connection 
for a seizure disorder is a well grounded claim.  Upon 
examination of the record, the Board finds that the facts 
relevant to the veteran's claim have been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of that claim.

In proceeding to the merits of the reopened claim, the Board 
takes note of the applicable standard of proof.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim for VA benefits, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

The Board first considers the veteran's contention that he 
sustained head trauma during service.  The Board notes that 
the veteran has described the fight during service many 
times, and his fairly detailed accounts have been consistent 
with each other.  There is no record of treatment of the 
veteran after the fight.  The absence, however, of any 
outpatient or inpatient treatment notes, from the veteran's 
more than three years of service, lends credence to the 
veteran's assertions that the service medical records 
associated with his claims file are not complete.  The 
veteran's separation examination is silent for complaints of 
seizure-like symptoms.  The veteran has not indicated that he 
reported such symptoms to medical personnel for treatment, or 
at his separation examination, which was performed a few 
weeks after the fight.  With regard to the statements from 
two of the veteran's fellow servicemen, while neither man 
reported having seen the fight, the buddy statements do add 
corroboration of the veteran's report that the fight 
occurred.  Only one of the men described the veteran's 
visible injuries, and he reported having seen a lump on the 
veteran's head.  In weighing the evidence, the Board finds 
that the lack of medical documentation does not outweigh the 
basically credible accounts of the veteran and his two fellow 
servicemen.  The Board concludes that the record supports a 
finding that the veteran sustained head trauma in a fight 
during service.

As to the veteran's current condition, the Board finds that 
the diagnoses from several doctors provide satisfactory 
evidence that the veteran currently has a seizure disorder.  
The evidence regarding a connection between the head trauma 
in service and the current seizure disorder is more 
complicated.  Two medical records from 1982 report a history 
of a head injury during the veteran's childhood.  The veteran 
has stated that those statements are in error, and that he 
did not sustain any head injury before the fight in Korea.  
Dr. Winsor's October 1985 report noted a history of a head 
trauma in an automobile accident in May 1985.  Thus, there is 
some dispute in the evidence as to whether the veteran has 
had head injuries other than the one during service.  Some of 
the physicians who have treated the veteran have stated 
opinions that it is possible or likely that the veteran's 
current seizure disorder was caused by his head injury in 
service; although it is not clear whether those physicians 
had been informed of a possible history of other head 
injuries in addition to the injury in service.

Drs. Krishnamoorthy, Winsor, and Kuester have described the 
veteran's seizure disorder as epilepsy.  Epilepsy is among 
the chronic diseases for which service connection may be 
presumed if the disease became manifest to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Under 
the VA schedule for rating disabilities, epilepsy is rated as 
10 percent disabling if there is a confirmed diagnosis with a 
history of seizures.  The veteran and witnesses have stated 
that in 1958 the veteran had spells of loss of consciousness, 
symptoms that physicians later diagnosed as seizures.  There 
is a sort of retroactive diagnosis of epilepsy, in 
Dr. Kuester's recollection that he treated the veteran for 
petite mal seizure activity, beginning probably in the summer 
of 1959.  As Dr. Kuester's recollection refers to a time more 
than one year after the veteran's March 1958 separation from 
service, that evidence does not meet the criteria for a 
presumption that the veteran's epilepsy is service connected.

Nonetheless, service connection may be granted if the record 
supports the veteran's contention that his seizure disorder 
began during service and has continued through the present.  
Mr. J. P. M. corroborated the veteran's report of the unusual 
behavior of trying to strike a master sergeant who had 
awakened him.  The veteran's contention that his seizures 
occurred from as early as 1958 is supported by statements 
from his father and from acquaintances Mr. C. C. M. and Rev. 
D.  Dr. Kuester's recalled that he treated the veteran for 
seizures as early as 1959.  One of the veteran's daughters 
recalled seeing the veteran's blackouts from as early as she 
could remember, which was the 1960s.

Taking into account the several medical opinions regarding 
the possibility or likelihood that the 1958 head trauma 
caused the veteran's epilepsy, and the witnesses to the 
veteran's seizure-like symptoms over many years, including 
soon after his service, the Board finds that the evidence 
that the veteran's epilepsy was caused by the head injury in 
service is at least equal in probative value to the evidence 
that undermines such a causal connection.  Resolving 
reasonable doubt in favor of the veteran's claim, the Board 
accepts that the veteran's epilepsy was caused by a head 
injury in service.


ORDER

The claim for service connection for a seizure disorder is 
reopened.

Entitlement to service connection for a seizure disorder, 
diagnosed as epilepsy, is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

